SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1148
CA 14-00378
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


BRITT BIRD, PLAINTIFF-APPELLANT,

                      V                                             ORDER

GEICO GENERAL INSURANCE COMPANY,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


LAW OFFICES OF WAYNE C. FELLE, P.C., WILLIAMSVILLE (ELIZABETH A. BRUCE
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (LAUREN M. YANNUZZI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered July 24, 2013. The order denied the motion of
plaintiff for leave to renew her motion for leave to amend her
complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 16, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court